UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bellevue Way, NE, Suite 400 Bellevue, WA (Address of principal executive offices) (Zip Code) (425) 462-2556 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not checkSSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of May 20, 2010, the Company had 40,256,026 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 2 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits (Note 7) $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Research agreement obligations (Note 3) Convertible note payable (Note 4) Notes payable and secured loan (Note 4) Due to related parties (Note 5) Commitments and Contingencies (Notes 1, 3 and 8) Stockholders’ Deficit Capital stock (Note 6) Common stock, $0.001 par value, 150,000,000 shares authorized 39,076,674 shares issued and outstanding (2009 – 38,361,674) Additional paid-in capital Shares and warrants to be issued (Note 6) Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, July 27, 1999 (inception) to March 31, Expenses Consulting fees $ $ $ Consulting fees – stock-based (Note 6) - Depreciation - General and administrative Interest and finance charges (Note 4) Management fees (Note 5) Management fees – stock-based (Notes 5 and 6) Professional fees Research and development (Note 5) Research and development – stock-based - - Net Loss Before Other Items ) ) ) Other Items Foreign exchange (loss) gain ) Gain on settlement of debt - - Interest income - - Loss on disposal of assets - - ) Net Loss for the Period ) ) ) Deficit Accumulated During the Development Stage, beginning of period ) ) - Deficit Accumulated During the Development Stage, end of period $ ) $ ) $ ) Basic and Diluted Net Loss per SHare $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Three Months Ended March 31, July 27, 1999 (inception) to March 31, Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Gain on settlement of debts - - ) Loss on disposal of assets - - Non-cash interest and finance fees Stock-based compensation Changes in operating assets and liabilities: Due from government agency ) ) Prepaid expenses and receivables ) ) Accounts payable and accrued liabilities Research agreement obligations ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - Net Cash Provided by Investing Activities - - Cash Flows from Financing Activities Issuance of common stock, net - - Convertible notes - - Notes and loans payable - Advances from related parties Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental cash flow information and non-cash investingand financing activities: (refer to Note 7) The accompanying notes are an integral part of these consolidated financial statements. 5 TAPIMMUNE INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (UNAUDITED) NOTE 1:NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a development stage company which was formed for the purpose of building a biotechnology business specializing in the discovery and development of immunotherapeutics aimed at the treatment of cancer, and therapies for infectious diseases, autoimmune disorders and transplant tissue rejection. Effective July 10, 2009 the Company executed a 1 for 10 reverse stock split reducing the authorized capital to 50,000,000 common shares with a $0.001 par value and 5,000,000 non-voting preferred shares with a $0.001 par value.Unless specifically noted, all amounts have been retroactively restated to recognize the reverse stock splits (refer to Note 6).Effective February 21, 2010, the Company increased its shares of common stock from 50,000,000 common shares to 150,000,000 common shares.The Company maintained its authorized shares of preferred stock at 5,000,000. Since inception, TapImmune and the University of British Columbia (“UBC”) have been parties to various Collaborative Research Agreements (“CRA”) appointing UBC to carry out development of the licensed technology and providing TapImmune the option to acquire the rights to commercialize any additional technologies developed within the CRA.The lead product candidate, now wholly owned and with no ongoing license or royalty, resulting from these license agreements is an immunotherapy vaccine, on which the Company has been completing pre-clinical work in anticipation of clinical trials.Specifically, the Company has obtained and expanded on three U.S. and international patents, tested various viral vectors, licensed a viral vector and is working towards production of a clinical grade vaccine.The Company plans to continue development of the lead product vaccine through to clinical trials in both oncology and infectious diseases alone or in partnership with other vaccine developers. These consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As at March 31, 2010, the Company had a working capital and stockholders’ deficit of $1,092,836, and had incurred significant losses since inception.Further losses are anticipated in the development stage raising substantial doubt as to the Company’s ability to continue as a going concern.The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing research and development, maintenance and protection of patents, accommodation from certain debt obligations and ultimately on generating future profitable operations.Planned expenditures relating to future clinical trials of the Company’s immunotherapy vaccine will require significant additional funding.The Company is dependent on future financings to fund ongoing research and development as well as working capital requirements.The Company’s future capital requirements will depend on many factors including the rate and extent of scientific progress in its research and development programs, the timing, cost and scope involved in clinical trials, obtaining regulatory approvals, pursuing further patent protections and the timing and costs of commercialization activities. Management is addressing going concern remediation through seeking new sources of capital, restructuring and retiring debt through conversion to equity and debt settlement arrangements with creditors, cost reduction programs and seeking possible joint venture participation.Management’s plans are intended to return the company to financial stability and improve continuing operations.The Company is continuing initiatives to raise capital through private placements, related party loans and other institutional sources to meet immediate working capital requirements. The Company was able to substantially complete ongoing restructuring plans in the second half of 2009.Additional funding and equity for debt settlements have retired notes payable and other debt obligations were satisfied.Additional capital is required now to expand programs including pre-clinical work and to establish future manufacturing contracts necessary for clinical trials for the lead TAP (Transporters of Antigen Processing) vaccine and infectious disease adjuvant technology.Strategic partnerships will be needed to continue the product development portfolio and fund development costs.These measures, if successful, may contribute to reduce the risk of going concern uncertainties for the Company over the next twelve months. There is no certainty that the Company will be able to raise sufficient funding to satisfy current debt obligations or to continue development of products to marketability. 6 NOTE 2:UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR AN INTERIM PERIOD Basis of Presentation In the opinion of management, the accompanying balance sheets and related interim statements of income and cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”).Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and expenses.Examples include: valuation of the beneficial conversion feature of convertible debt and stock-based compensation.Actual results and outcomes may differ from management’s estimates and assumptions. Interim results are not necessarily indicative of results for a full year.The information included in this quarterly report on Form 10-Q should be read in conjunction with information included in the Company’s annual report on Form 10-K filed on April 15, 2010, with the U.S. Securities and Exchange Commission. NOTE 3:RESEARCH AGREEMENTS Crucell Holland B.V. (“Crucell”) – Research License and Option Agreement Effective August 7, 2003, Crucell and GPI entered into a five-year research license and option agreement whereby Crucell granted to GPI a non-exclusive worldwide license for the research use of its adenovirus technology.The Company was required to make certain payments over the five-year term totaling Euro €450,000 (approximately $510,100). At December 31, 2008, $243,598 (€172,801) was owing to Crucell under this agreement.During the year ended December 31, 2009, management negotiated a settlement of the outstanding balance requiring a €17,000 cash payment (paid) and the issuance of 265,000 shares of the Company’s common stock (issued, refer to Note 6). In addition, retroactively effective August 7, 2008, the Company negotiated an amended license agreement for the use of Crucell’s adenovirus technology.The Company is required to make annual license payments on the anniversary of the effective date for the three year term equal to €75,000 per annum.As at March 31, 2010, the Company had accrued $71,601 (€50,000) under the amended agreement. NOTE 4:SHORT TERM DEBT The following is a summary of debt instrument transactions that are relevant to the current and prior period: Face Value Unamortized Note Discount Balance at March 31, Balance at December 31, 2009 Secured Debentures Secured Notes, 30% interest, due October 4, 2009 $ $
